In an action, inter alia, for specific performance of a contract for the sale of real property, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Seidell, J.H.O.), dated October 19, 2005, which, after a nonjury trial, and upon a decision of the same court dated September 6, 2005, is in favor of the defendant and against it, dismissing the complaint and vacating the notice of pendency.
Ordered that the judgment is affirmed, with costs.
The plaintiffs contention that the decision upon which the *646judgment was based was inadequate is without merit. There was no need for the trial court to state the evidentiary facts contained in the record nor was the trial court required to state the basis for its credibility determinations, only the essential facts upon which it based its decision (see CPLR 4213 [b]; Matter of Jose L. I., 46 NY2d 1024, 1025-1026 [1979]; Weckstein v Breitbart, 111 AD2d 6, 7 [1985]; Matter of Ives v Ives, 105 AD2d 527 [1984]; Matter of Van Dyck v Van Dyck, 96 AD2d 629 [1983]).
In reviewing a determination made after a nonjury trial, “the power of the Appellate Division ... is as broad as that of the trial court . . . and ... it may render the judgment it finds warranted by the facts, taking into account that in a close case . . . The trial judge had the advantage of seeing the witnesses’ ” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983] [citations omitted], quoting York Mtge. Corp. v Clotar Constr. Corp., 254 NY 128, 133-134 [1930]). The trial court’s determination that the defendant did not hinder the plaintiffs ability to obtain subdivision approved or consent to a waiver of the condition is supported by the record, and we find no reason to disturb it (see Tornheim v Kohn, 31 AD3d 748 [2006]; Kahan v Sulaymanov, 24 AD3d 612 [2005]; Bucci v Bucci, 231 AD2d 665 [1996]).
The plaintiff’s remaining contention is without merit. Schmidt, J.E, Adams, Skelos and Covello, JJ., concur.